19 N.Y.2d 728 (1967)
Elaine Schempp, as Administratrix of The Estate of John T. Schempp, Deceased, Respondent,
v.
City of New York, Appellant.
Court of Appeals of the State of New York.
Argued February 16, 1967.
Decided March 2, 1967.
J. Lee Rankin, Corporation Counsel (William A. Marks, Seymour B. Quel and Stanley Buchsbaum of counsel), for appellant.
Gilbert Siegal and Harry Merwin for respondent.
Concur: Chief Judge FULD and Judges VAN VOORHIS, BURKE, SCILEPPI, BERGAN and KEATING. Taking no part: Judge BREITEL.
Order affirmed, with costs; no opinion.